Citation Nr: 1219284	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-50 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension.  The Veteran timely appealed that issue.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran underwent a VA examination for hypertension in December 2008.  The Veteran has asserted that his hypertension is associated with his service-connected sleep apnea.  The examiner stated that the Veteran's hypertension was not related to his sleep apnea; however, the examiner did not give an opinion as to whether such aggravated the Veteran's hypertension.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran another VA examination which adequately addresses all theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Pensacola VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2006 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed hypertensive disorder, which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether any current hypertensive disorder is related to service or service-connected sleep apnea.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any hypertensive disorder found.  The examiner should then opine whether the Veteran's hypertensive disorder more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is the result of military service.  

The examiner should specifically discuss the Veteran's service treatment records which demonstrate elevated blood pressure readings, particularly the July 1991 record which demonstrates a blood pressure of 134/90 and the subsequent readings in service, which are sub-90 diastolic but are elevated and close to 90, as well as the 120/90 blood pressure reading noted in October 1992 VA examination within one year of discharge from service.  The examiner should specifically indicate whether those high blood pressure readings are the initial manifestations of hypertension during service and within the presumptive period, and whether such initial manifestations continued and eventually progressed to hypertension.

The examiner should additionally opine as to whether the Veteran's hypertension is due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his sleep apnea.  The examiner MUST address both causation and aggravation in that opinion.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for hypertension, to include as secondary to sleep apnea.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


